Citation Nr: 1536013	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  11-08 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran served on active duty from August 1974 to August 1977.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2011, because he is withdrawing this appeal for service connection for left ear hearing loss, the Veteran also concurrently withdrew his scheduled October 7, 2011, hearing that was to occur at the RO before a Veterans Law Judge of the Board (Travel Board hearing).  See 38 C.F.R. § 20.704(e) (2015).  Moreover, because he has withdrawn his appeal of this claim, the Board is summarily dismissing it.


FINDING OF FACT

In a September 2011 written statement, prior to the promulgation of a decision in this appeal, the Veteran indicating he is withdrawing his appeal on the issue of his entitlement to service connection for left ear hearing loss.


CONCLUSION OF LAW

The criteria are met for withdrawal of the appeal of this claim.  38 U.S.C.A. § 7105(b)(2)(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In the present case, in a September 2011 written statement submitted by his representative, the Veteran withdrew this appeal for service connection for left ear hearing loss.  Service connection previously was granted for the hearing loss in his right ear, also for his tinnitus (ringing in his ears).  Thus, there remain no allegations of errors of fact or law for appellate consideration regarding the claim for left ear hearing loss.  Accordingly, the Board does not have jurisdiction to consider an appeal of this claim, and it is dismissed.


ORDER

The appeal seeking service connection for left ear hearing loss is dismissed.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


